 

Exhibit 10.1

 

Offer of Employment between the Company and Michael Hotta, dated April 24, 2020

 

Name: Michael Hotta Job Title:  Chief Financial Officer (CFO) Reports To:  Chief
Executive Officer (CEO) Offer Date: April 21,2020 Start Date: May 26, 2020

 

 

Primary Responsibilities

 

The Chief Financial Officer is responsible for managing the accounting
operations of the Company, including the preparation of periodic financial
reports, maintenance of the system of accounting controls, policies and
procedures, monitoring of budgets, and filing of all regulatory reports with the
Securities and Exchange Commission ("SEC"). The Chief Financial Officer will
ensure that the Company's reported financial results are in compliance with
generally accepted accounting principles and will coordinate all quarterly
reviews and annual audits with the Company's internal and external auditors.

 

In addition, the CFO's responsibilities will also include cash and risk
management and tax reporting. The CFO will also actively participate and assist
in the Company's business initiatives including real estate development
activities, community relations, and project management.

 

The primary place of employment will be at the Company's corporate office at 200
Village Road in the Kapalua Resort. The expectations are that the CFO will be on
Maui at least 3-4 days per week.

 

It is understood by the parties that the specific duties and responsibilities of
the CFO are subject to modification, supplementation, change or deletion by the
Chief Executive Officer ("CEO").

 

During the term of employment, the CFO shall provide services exclusively on
behalf of the Company and shall render services to no other person, organization
or company, except as may be approved in writing by the CEO or other officers of
the Company.

 

Compensation

 

Your annual base salary will be $190,000. You will also be eligible to
participate in the Company's 2019

Equity and Incentive Award Plan (the "Plan"), effective as of, and to be
pro-rated, upon your achieving proficiency in and being capable of preparing and
filing the Company's periodic SEC reports on your own. This determination will
be made by the Company's CEO, at his full discretion. Your initial annual
incentive target is 35% of your annual salary or $66,500, and your long-term
incentive target is 35% of your annual salary or $66,500. Both the annual
incentive and the long-term incentive awards are paid in restricted stock units
(RSUs). The annual incentive is paid following the Compensation Committee's
approval, which typically happens in February of each year, and the entire RSUs
vest immediately. The long-term incentive is also awarded in the February
timeframe and has a 3-year vesting period, meaning that it will vest ratably
over 12 quarters. In total, your target total annual direct compensation is
$323,000.

 

Your compensation shall be paid in accordance with the Company's regular pay
practices. All compensation shall be subject to applicable withholdings and
deductions.

 

 

Benefits

 

You may participate in the benefit plans and programs currently provided by the
Company including medical, dental and vision coverage with the Company covering
the premiums of the lowest cost plan; flexible spending account; group life
insurance, accidental death and dismemberment coverage; travel accident
insurance; temporary and long-term disability insurance; 401(k) plan; and other
benefit plans generally available commensurate with your position.

 

 

--------------------------------------------------------------------------------

 

 

Paid Time Off

 

Fifteen days of paid time off in your first year, which accrues at 4.615 hours
per pay period.

 

Executive Severance Plan

 

The Company maintains an Executive Severance Plan, or Severance Plan, to retain
key executives and encourage such executives to use their best business judgment
in managing the affairs of the Company. The Severance Plan is administered by
our Compensation Committee and provides certain severance benefits in the event
an executive is involuntary terminated. The Severance Plan generally covers the
Company's named executive officers, which includes the CFO.

 

Your coverage under the Severance Plan needs to be approved by the Compensation
Committee and will be brought before them for consideration in February 2021. We
will consider the initial period of your employment, from the start date until
February 2021, as a probationary period to determine your capabilities to grow
into the Chief Financial Officer position.

 

Confidential Information

 

During your employment with the Company and at all times after termination of
such employment, regardless of the reason for such termination, you shall hold
all Confidential Information relating to the Company in strict confidence and
shall not use, disclose or otherwise communicate the Confidential Information to
anyone other than the Company without the prior written consent of the Company.
"Confidential Information" includes, without limitation, business, operations
and financial information (such as costs, profits and plans for future expansion
or development, plans for rendering additional services, methods of operation
and marketing concepts of Company, as well as employment policies and plans),
trade secrets and other proprietary business information of the Company.
"Confidential Information" shall not include information that is or becomes in
the public domain through no action by you or information that is generally
disclosed by the Company to third parties without restrictions on such third
parties. Upon termination of employment, you shall return all Confidential
Information to the Company.

 

Code of Business Conduct and Ethics

 

In accordance with the Company’s Code of Business Conduct and Ethics (“Code”),
all employees are required to annually sign an acknowledgment stating that they
have reviewed, understand and agree to comply with the Code. The Code can be
reviewed on the Company’s website:
http://mauiland.com/documents/MLPCodeofBusinessConductandEthics20150101.pdf

 

Arbitration

 

In the event of a dispute arising out of the terms and conditions of this Offer
of Employment, such dispute shall, absent settlement of the parties, be promptly
resolved by final and binding arbitration in the State of Hawaii in accordance
with the provisions of the Hawaii Uniform Arbitration Act, Hawaii Revised
Statutes, Chapter 658A, by a single arbitrator mutually agreed upon by the
parties. The arbitrator shall be required to abide by the provisions of this
Offer of Employment and the arbitrator shall not modify or alter same. A
judgment upon the award may be entered in any court having jurisdiction of the
parties.

 

In arbitration, each party shall bear the costs, fees and expenses of presenting
its own case, and one-half of the arbitrator's fees and administration expenses,
unless otherwise ordered by the arbitrator for cause shown.

 

Pre-Employment Testing

 

This offer of employment is contingent upon the candidate’s successful
completion of the Company’s pre-employment testing and screening.

 

Severability

 

Each provision in this Offer of Employment is separate. If necessary to
effectuate the purpose of a particular provision, the Offer of Employment, in
whole or in part, is held to be invalid or unenforceable, the parties agree that
any such provision shall be deemed modified to make such provision enforceable
to the maximum extent permitted by applicable law. As to any provision held to
be invalid or unenforceable, the remaining provisions of this Offer of
Employment shall remain in effect.

 

 

--------------------------------------------------------------------------------

 

 

Offer of Employment is accepted this 24 day of April 2020.

 

Signature: /s/ Michael S. Hotta         Name: Michael S. Hotta                  
  Maui Land & Pineapple Company, Inc.               /s/ Warren H. Haruki  
Warren H. Haruki   Chief Executive Officer  

          

 